Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4,6-9,11-13,15-16 , drawn to a method for cryopreserving a cell. 
Group II, claim(s) 18-21,24,28,31-32 drawn to a method for partially freezing an organ. 
Group III, claim(s) 33-34,and 37, drawn to a method for cryopreserving and warming a biological sample using magnetic iron oxide nanoparticles



Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of freezing a biological sample, this technical is not a special technical feature as it does not make a novel contribution over the prior art in view of Yarmush (US 20140030231).  Yarmush teaches freezing a biological specimen on paragraphs 305-315.

During a telephone conversation with Catherine Guzzo on March 7, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4,6-9,11-13,15-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-21,24,28,31-34, and 37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Response to Instant Set of Claims

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 is confusing because it is unclear when the 37C incubation occurs.  Claim 4 depends from claim 1 and it is unclear if the incubation step occurs at step a,b, and/or c.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1,13,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yarmush (US 20140030231).

Yarmush teaches a method for cryopreserving a cell, the method comprising:
(a) incubating the cell in a loading solution comprising 3-OMG (known as both 3-O-methyl glucose and 3-O-methyl-D-glucopyranose) in a vessel (Paragraph 506); Table 11 on Page 49 states that cryovials are used as the vessels
(b) perfusing the vessel with a storage solution (Paragraphs 305-316) ). 
Paragraph 314 states that such tissue material can be perfused with storage solution and then decreased from 4°C to a “predefined sub-zero temperature of at least 1°C  per 10 mins, or about 1°C per 5 mins or about 1°C per 1 minute.  Paragraph 315 states that the predefined temperature can be in a range of 0, -1°C, -2°C,-3°C,…..-15°C, -20°C, -25°C, -30°C, and -80°C.  The reference states that the temperature can be decreased at a rate of 1°C in order to reach its predefined temperature.  Therefore, when starting at a temperature of 4°C and eventually reaching a temperature of -80 °C, the temperature drops by one degree centigrade every minute until the temperature as in instant Claim 1, wherein the cell is cryopreserved for more than 50 hours (Paragraph 61) as in instant Claim 13, wherein the tissue is human (Paragraph 135) as in instant Claim 15, the experiment can be used with liver tissue which contains endothelial cells (Paragraphs 34; Paragraphs 505) as in instant Clam 16

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 

In the present situation, rationales A,B,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  The loading and storage solution methods are taught by Yarmush.    Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  



Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yarmush (US 20140030231) in view of Brockbank (WO 2016065363) 

Yarmush applies as above to teach claim 1.  Paragraph 135 of Yarmush states that the invention applies to mammalian cells.  Yarmush does not teach coating the vessel with fibronectin when cryopreserving its cell population in storage medium.  However, Brockbank teaches attaching a substrate such as fibronectin to a cryopreservation vessel in order to improve cell viability and retention of cells during and after thawing from a cryopreserved state (Background, Paragraph 31).  An artisan would have been motivated to have coated the vessel with a substance such as fibronectin because freezing the cells in suspension results in unwanted cell 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”  

In the present situation, rationales A,B,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  The loading and storage solution methods are taught by Yarmush.  Brockbank (WO 2016065363) teaches coating the vessel with a substance like fibronectin.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yarmush (US 20140030231) in view of Hohenberg “High-pressure freezing of cell suspensions in cellulose capillary tubes” Journal of Microscopy, Vol 175, Pt 1, July 1994 pp. 34-43.

Yarmush applies to teach claim 1.  Yarmush uses cryovials instead of capillaries.  However, Hohenberg carries out cryopreservation using capillary tubes  (Summary of Hohenberg).  An artisan would have been motivated to have used capillary vessels since the cells in storage solution in those particular vessels can be exposed to subzero temperatures as well without experiencing large losses in viability and without requiring repeated centrifuging (Summary Section and Page 39, Results section of Hohenberg)).  Therefore, capillary vessels could easily be used in place of the cryovials taught by Yarmush.  The results section present in pages 39-40 of Hohenberg states that cells 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”  

In the present situation, rationales A,B,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited .  



Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yarmush (US 20140030231) in view of Yoshida et al. “Involvement of signaling of VEGF and TGF-beta in differentiation of sinusoidal endothelial cells during culture of fetal rat liver cells” Cell Tissue Res (2007) 329: 273-282.

Yarmush applies as above to teach claim 1, and Yarmush also uses 3-OMG as mentioned above.  Yarmush identifies that damage due to cold during cryopreservation can negatively impact endothelial cells in the liver and thus cause unwanted liver degradation (Paragraph 505).  Yarmush does not expressly state that such cells can be cultured in EBM-2 medium (an endothelial supportive medium).  However, Yoshida specifically states that liver cells can be cultured and supported in EBM-2 medium (Page 274, Primary culture of fetal rat liver cells).  An artisan would have been motivated to have placed the liver cells/tissue in EBM-2 medium because it successfully supports endothelial cells which are present in liver tissue (Page 274, Primary culture of fetal rat liver cells).  Page 274, Primary Culture of Fetal Rat liver cells in Yoshida states as in instant Claim 7.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”  

In the present situation, rationales A,B,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited .  

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yarmush (US 20140030231) in view of Belzer (UW Cold Storage and ViaSpan Reference Reference https://bridgetolife.com/wp-content/uploads/2018/06/compare-belzer-uw-cold-storage-solution-viaspan.pdf
Yarmush teaches that 3OMG can be included with University of Wisconsin solution.  Paragraph 127 of Yarmush states that the version of University of Wisconsin preservation storage solution used is the solution known as Viaspan.  The precise ingredients of Viaspan are not listed in the Yarmush reference.  Therefore, an additional reference is now being added to show what those ingredients which are inherently present in the Viaspan solution.  



    PNG
    media_image1.png
    1081
    1692
    media_image1.png
    Greyscale

https://bridgetolife.com/wp-content/uploads/2018/06/compare-belzer-uw-cold-storage-solution-viaspan.pdf

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a 

In the present situation, rationales A,B,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  The loading and storage solution methods are taught by Yarmush.  Belzer teaches the components of the University of Washington cold storage solution.  

Claims 1,8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yarmush (US 20140030231) in light of Belzer UW Cold Storage Solution and ViaSpan Reference https://bridgetolife.com/wp-content/uploads/2018/06/compare-belzer-uw-cold-storage-solution-viaspan.pdf and in view of Lee  USPT 5,194,269


The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the 

In the present situation, rationales A,B,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  The loading and storage solution methods are taught by Yarmush.  Belzer teaches the components of the University of Washington cold storage solution.  Lee teaches the use of the ice nucleator.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  


Claims 1,8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yarmush (US 20140030231) in light of Belzer UW Cold Storage Solution and ViaSpan Reference https://bridgetolife.com/wp-content/uploads/2018/06/compare-

Yarmush, Belzer, and Lee apply as above to teach claims 1,8,and 11.  Yarmush further teaches the use of polyethylene glycol as a supercoolant protective agent that may be present in the storage solution (Paragraph 62).  Yarmush’s storage medium can contain glycerol (Paragraph 49).  The storage solution can contain trehalose (Paragraph 62) and 3-OMG (Paragraphs 38 and 62)  Lee teaches the inclusion of an ice nucleator as mentioned above.    as in instant Claims 11 and 12.  
Neither Yarmush, Belzer, or Lee mention the inclusion of Trolox.  However, Elhofy teaches the use of Trolox in its storage medium (Abstract, Paragraph 17).  An artisan would have been motivated to have used Trolox in such a medium because it can be used as a supportive antioxidant to support cells during a cryopreservation process (Abstract, Paragraph 17in Elhofy) as in instant Claim 11. 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the 

In the present situation, rationales A,B,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  The loading and storage solution methods are taught by Yarmush.  Belzer teaches the components of the University of Washington cold storage solution.  Lee teaches the use of the ice nucleator.  Elhoty teaches the use of Trolox.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  

Conclusion

All claims stand rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632